United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Richmond, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1781
Issued: January 16, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 16, 2017 appellant filed a timely appeal from a June 29, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish right carpal tunnel
syndrome causally related to the accepted factors of his federal employment.
On appeal appellant contends that the medical opinion of Dr. Victor Dominguez, an
attending Board-certified family practitioner, establishes that his right-sided carpal tunnel
syndrome was caused by his federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 23, 2016 appellant, then a 50-year-old claims representative, filed an
occupational disease claim (Form CA-2) alleging that he sustained carpal tunnel syndrome in his
right hand to his elbow and shoulder caused or aggravated by typing 90 to 99 percent of the work
day since he was first hired to work at the employing establishment. He first became aware of
his condition on August 9, 2016 and realized its relationship to his federal employment on
October 10, 2016. The employing establishment did not indicate whether appellant stopped
work.
OWCP received a diagnostic report dated September 12, 2016 from Dr. Albert E.
Amorteguy, a neurologist, who evaluated the results of a nerve conduction velocity study.
Dr. Amorteguy provided an impression of delayed right distal median latency indicating
evidence of moderate carpal tunnel compression. He also provided an impression of ulnar
conduction velocities within normal limits.
OWCP, by development letter dated September 27, 2016, advised appellant of the
deficiencies of his claim and afforded him 30 days to submit medical evidence in support of his
claim.
OWCP received an unsigned appointment itinerary which noted appellant’s occupational
therapy appointments from October 17 to November 9, 2016.
OWCP also received encounter reports dated August 29 and September 19, 2016 from
Dr. Victor Dominguez, Board-certified in family practice, noted appellant’s right wrist, forearm,
and fingers complaints, examined him, and assessed numbness of the right hand. In an
October 24, 2016 encounter note, he advised that appellant’s right wrist carpal tunnel was likely
exacerbated by repetitive right wrist motion, including typing. Dr. Dominguez recommended
that appellant undergo a work ergonomic evaluation and be given voice recognition technology
to avoid repetitive typing.
Dr. Amorteguy, in a diagnostic report dated September 12, 2016, reviewed the results of
an electromyogram of the bilateral upper extremities and noted that they were normal with
minimal movement artifact.
In an October 6, 2016 report, Jacqueline Razo noted that appellant had right wrist carpal
tunnel syndrome that was managed by Dr. Dominguez.
By decision dated November 28, 2016, OWCP denied appellant’s claim, finding that the
medical evidence of record failed to establish a diagnosed condition causally related to his
established employment factors. It found that Dr. Dominguez’s opinion on causal relationship
was ambiguous and not rationalized.
On an appeal request form and letter dated December 13, 2016 and received by OWCP
on December 21, 2016, appellant requested an oral hearing before an OWCP hearing
representative.2 In his letter, appellant again attributed his right carpal tunnel condition to his
2

A hearing was held on May 19, 2017.

2

long-term employment in the Federal Government, which involved repetitive typing 99 percent
of the time in his job at the employing establishment.
Appellant submitted a December 8, 2016 note from Dr. Dominguez who opined that
appellant’s right wrist carpal tunnel condition was caused and exacerbated by repetitive right
wrist motion including, typing. Dr. Dominguez reiterated his prior recommendations that
appellant undergo a work ergonomic evaluation and be given voice recognition technology to
avoid repetitive typing. In a May 22, 2017 letter, he indicated that he had reviewed appellant’s
December 13, 2016 letter and noted that his workers’ compensation claim had been denied.
Dr. Dominguez advised that appellant’s clerical work contributed to his right carpal tunnel
condition which caused pain over his hand, fingers, and arm. Appellant also submitted unsigned
orders for his physical and occupational therapy from November 23 to December 23, 2016.
By decision dated June 29, 2017, an OWCP hearing representative affirmed the
November 28, 2016 decision. He found that Dr. Dominguez’s May 22, 2017 report was
insufficiently rationalized to establish causal relationship between appellant’s right wrist
condition and his established employment factor. Additionally, the hearing representative noted
that Dr. Dominguez’s field of expertise was in family medicine, rather than in a specialty
focused on treatment of upper extremity conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.6

3

Supra note 1.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

5

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

6

Id.

3

The medical evidence required to establish causal relationship is rationalized medical
opinion evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medial rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.7
ANALYSIS
It is undisputed that appellant performed activities of repetitive typing as a claims
representative. The Board finds, however, that the medical evidence of record is insufficient to
establish right carpal tunnel syndrome caused or aggravated by the accepted work factor.
Dr. Dominguez, in his December 8, 2016 note and May 22, 2017 report, opined that
appellant’s right wrist carpal tunnel condition was caused, exacerbated, and contributed to by
typing and clerical duties at work which involved repetitive motions of the wrist. Although
Dr. Dominguez provided an opinion on causal relationship, the Board finds that he did not
provide any medical rationale to support his opinion. The Board has found that a medical report
is of limited probative value on the issue of causal relationship if it contains a conclusion
regarding causal relationship which is unsupported by medical rationale.8 Dr. Dominguez did
not adequately explain how the established repetitive work duty caused or aggravated appellant’s
right wrist condition. The Board finds that the lack of medical rationale significantly diminishes
the probative value of his opinion.9 In his October 24, 2016 encounter note, Dr. Dominguez
opined that appellant’s right wrist carpal tunnel condition was “likely” exacerbated by typing
which involved repetitive motion of the wrist. This opinion is speculative in nature and therefore
is of limited probative value to show causal relationship to the established employment factor.
The Board has held that an opinion which is speculative in nature is of limited probative value
regarding the issue of causal relationship.10 Other reports from Dr. Dominguez likewise did not
offer any medical opinion addressing whether appellant’s right hand condition was caused or
aggravated by the established employment factor. Medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value.11
Similarly, Dr. Amorteguy’s diagnostic test results are of diminished probative value. He
failed to offer an opinion on whether appellant’s diagnosed right wrist condition was caused or
aggravated by the established employment factor.12
7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 5.

8

T.M., Docket No. 08-075 (issued February 6, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

9

Deborah L. Beatty, 54 ECAB 340 (2003) (where the Board found that in the absence of a medical report
providing a diagnosed condition and a reasoned opinion on causal relationship with the employment incident,
appellant did not meet her burden of proof).
10

See Kathy A. Kelley, 55 ECAB 206 (2004).

11
See C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009);
A.D., 58 ECAB 149 (2006).
12

Id.

4

Appellant also submitted a report from Ms. Razo and an unsigned appointment itinerary
and order for physical and occupational therapy. However, such evidence has no probative
medical value on the issue of causal relationship as these reports were not signed by a
physician.13
The Board finds that appellant has failed to submit any rationalized, probative medical
evidence sufficient to establish right carpal tunnel syndrome causally related to the established
employment factor. Appellant, therefore, has not met his burden of proof.
On appeal appellant contends that the medical opinion of Dr. Dominguez establishes that
his right-sided carpal tunnel syndrome was caused by his federal employment. However, for the
reasons noted above, Dr. Dominguez failed to explain with medical rationale how the established
employment factor caused or aggravated appellant’s right wrist condition.14
Thus,
Dr. Dominguez’s opinion is insufficient to establish that appellant’s condition was caused by the
established work factor.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish right
carpal tunnel syndrome causally related to the accepted factors of his federal employment.

13

See 5 U.S.C. § 8101(2); Merton J. Sills, 39 ECAB 572, 575 (1988).

14

Deborah L. Beatty, supra note 9.

5

ORDER
IT IS HEREBY ORDERED THAT the June 29, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 16, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

